DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9  and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE10338625 (Bruehl) (machine translation follows O.A.) in view of US Pub 20190300059 (Komiya).
Regarding claim 1, Bruehl discloses a front suspension device for a vehicle, a suspension arm 10 having an outer end on which a front wheel is pivotally supported (at 80) and an inner end pivotally supported with respect to the vehicle body (at 21). Bruehl also discloses an upward bend inducing portion configured to bend the suspension arm upward when a suspension arm frontal collision load is input via the front wheel to the 
Regarding claim 2, the combination of Bruehl  and Komiya discloses that the suspension arm is a lower arm 51 (See Fig 1) having a front axially supporting portion (generally at 7) for the subframe and a rear axial supporting portion located on a rear side relative to the front wheel axially supporting portion (generally at 62).
Regarding claim 3, Bruehl discloses that the upward bend inducing portion is formed in an upward curved portion of the lower arm in a side view of the vehicle. (See Figs 1-2).
Regarding claims 7 and 9, the combination of Bruehl and Komiya discloses that the rear axially supporting portion of the lower arm with respect to the subframe is configured as the subframe mounting portion for the subframe with respect to the vehicle body. (See Komiya at Para [0058-0059, 0076]).
Regarding claim 8, Bruehl discloses a recess (See lower portion of arm at end of leader line of reference number 6 in Fig 1) in the lower wall of the upward curved portion of the lower arm.
.
Allowable Subject Matter
Claims 4-6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant should observe the prior art cited by the Examiner and listed in the PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE P CONDRA whose telephone number is (313)446-4843. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        

English (machine translation): DE 10338625
Description
[0001] The invention relates to a Independent suspension for a vehicle axle with wheel guiding transverse or connecting rods, hingedly supporting the wheels on wheel supports and of which the at least one link between two at least approximately one behind the other on the vehicle body in the direction of travel for each wheel
-is bent or curved joints situated performed.
[0002] in the region of the head-on collisions means the blocking accident-mechanical In the operations of the landing gear for the front vehicle occupant seated a special injury risk. The [...] of the front car is hampered often in the region of the attachment of the bogie assembly. The relatively rigid suspension elements steering wheel tying up a block together with the form, the presses can only be little and often as a whole deform to the end wall of the passenger compartment. Consequently, degraded for a too little impact energy and, on the other against the end wall urging Bogie the footwell decreases, whereby there results an increased injury risk.
State of the Art
[0003] a known from DE It should a wheel suspension Suspension arm 44 13,636 A1. This Suspension arm is constructed as a drag brace that it folds in the buckling zone under overload their cross-section changed during the. The change causes a reduction in the moment of resistance which, so that the collapse accelerated.
Tasks
[0004] The present invention is therefore based on the problem, to develop an independent wheel suspension, whose wheel bearing are fixed on the vehicle body and wheel suspension components so that they in the event of an accident without blocking the support [...] impact energy consuming. The Independent suspension is to be easy to install and inexpensive to produce.
[0005] The problem is solved with the features of the main claim. This of the links between two points on at least two-thirds of a distance located on a bent portion joints. The center line of the arcuate section from an imaginary connecting line between two end points of the bent portion has a maximum distance, the 20% of the length of the connecting line is at least.
[0006] The bent portion of the link is with respect to its curvature, its material and its cross section is dimensioned that the link which is exerted in the region of the curved portion and folding nicks, provided that the 50 angular degrees from the direction of the connecting line between [...] by less than two end points of the bent portion and the handle because of their constructive design deviates supporting joints not solve from the vehicle structure. The direction of curvature of the portion being set arbitrarily activity can.
[0007] to the curved portion for example part of a spring strut of the links Is, the curvature can be used at a unilateral accidental [...] of an articulated bearing, at least in some areas of the front car order to affect the accidental deformation. The corresponding shortening of the front car is moving relative to the chassis-side vehicle bodywork-lateral joint part with the articulated member on a curved path to the end wall of the passenger compartment to. expirations of deformationcourse curvature the situation for certain of the suspension strut with the can be manipulated.
Embodiment
[0008] Additional details of the invention result from the subordinate claims and the following description schematically represented embodiments:
[ 0009] Fig. 1: Independent suspension with two transverse control arms;
[ 0010] Fig. 2: Lower transverse link;
[ 0011] Fig. 3: Lower transverse link with more pushed away bearing sleeve.
[0012] The Fig. 1 shows a non-parallel to one another, for example, with different long double pendulum axle a steered Independent suspension transverse control arms (10,50). Both transverse (10,50) are on a wheel support (80) coupled to one another in an articulated manner. The lower suspension arm (10) is based on a spring-shock absorber strut (90) from the vehicle body.
[0013] In the Fig. 2 and 3 is the lower suspension arm (10) represented. He has according to FIG. 1 two body-side joints (21,41), a hinge (43) for the Fe-the- absorber leg coupling and a wheel-side hinge (46). The transverse link (10) is for example a wishbone, the front body-side point of the triangle in the region of the joint (21), for example, in a slender, curved longitudinal arm (12) which merges, whose joints (21,41) are aligned approximately one behind the other in the longitudinal direction of the vehicle. For example, the center can of the front articulation (21), from the in Figure. 1 only the pivot sleeve is represented, relative to an imaginary straight line, the runs centrally through the hinge (41), to lie approximately 15% of the shortest offset, between the joints (21,41) located in vertical and/or horizontal direction distance.
[0014] The transverse link (10) consists primarily of three arms (12.14,15). Between the pivot sleeves (21) and (41) is located the longitudinal arm (12), while between the hinge sleeve (41) and the hinge sleeve (44) of the rear transverse arm (14) is arranged. Zur mutual support of the longitudinal arm (12) and of the rear transverse arm (14) begins at the pivot sleeve (44) a further transverse arm (15), [...]. B. in the central region of the longitudinal arm (12) terminates. The arms (12.14,15) have their longitudinal extension over large areas, for example circular, oval or elliptical cross-sections. The surfaces of the cross-sections vary [.. ] B. in a 10% -range. The individual adjacent cross-sections have centers of gravity, the lie for example while longitudinal arm (12) on its center line (1) or neutral phase.
[0015] The longitudinal arm (12) as a largely in the longitudinal direction of the vehicle oriented part of the e.g. lower transverse control arm (10) has a centerline (1) in a vertical plane and there is curved upwardly. Therefore the center of curvature lies the bend of center line, provided that the curvature is constant, in said vertical plane beneath a by the ends (2,3) of the centre line (1) extending connecting line (4). The curvature must extend over the entire between the pivot sleeves is not (21) and (41) lying removal. The connecting line (4) can be shorter than the between the sleeves around 33% (21.41), the removal.
[0016] Furthermore, it is not necessary that the curvature has constant radius or lies in a plane.
[0017] Wheneverstructure deformation from the front in the longitudinal direction of the vehicle accidentally a, moves the joint (41) to (21) on the joint. The before-stamped curvature of the portion (13) leads to a buckling of the longitudinal arm (12) in this area. In becomes baggy embodiment of the longitudinal arm (12) upwardly out and folding together. This a PRUD is Blocking of the undercarriage avoided.
[0018] The in the Figure. 2 and 3 represented Handlebar (10) is also of a curved configuration, but in the event of an accident is not primarily intended to buckle. This has the hinge (21) in combination with the longitudinal arm (12) a special construction.
[0019] The joint (21) is primarily a swivel joint, consisting of a on the transverse link steering wheel-laterally (10) integrally formed pivot pin (11). The pivot pin (11) in the extension of the longitudinal arm lies here (12). At the cylindrical pivot pin (11) is seated a rubber-elastic intermediate element (31), cf. Fig. 3. The intermediate element (31) is, for example, a rubber member (32), via a sliding bearing sleeve (33) pivotally on said pivot pin (11) is arranged.
[0020] The rubber member (32) sits in the normal state of a bearing sleeve (23), the part of a on the vehicle body by means of screws (25) fixed bearing block (22) is. After Fig. 3 it is, for example, a dual [...] component, has two concentric annular grooves on its outer contour, for example, the to its centre line (35,36). The annular grooves (35,36) share the rubber element (32) in three regions on. The front (37) and the rear area (39) are disc-shaped, while the middle area (38) is crowned carried out. The rubber element (32) is seated in the cylindrical internal bore so in the assembled state (24) of the bearing sleeve (23) that all three areas (37-39) non-positively-such B.
(23)- on the internal bore (24) bear. The areas (37) and (39) closing the bearing sleeve (23) in the region of their end faces against the ingress of dirt.
[0021] a hydraulically damped gum-mi conventional elastomeric bearing can also Instead of a-metal bearings are used.
[0022] In the latter is filled with a hydraulic fluid at least a portion of said cavities of the bearing.
[0023] conversion can the areas (37-39) at least partially also in a form-fitting manner in the bore (24) be arranged.
[0024] steering wheel point are, inter alia, two bores at the wheel-side (44,47) and a clip (18) arranged. The seated at the free end, approximately vertically orientated bore (47) of the seat a joint ball (48) for mounting the wheel carrier (80), cf. Fig. 1. a horizontally oriented bore via a rubber member supports the approximately The spring shock absorber strut (90) extending fork (93). Den cavity of the fork penetrates e.g. a drive shaft.
[0025] Between the bores (44) and (47) is available between said lateral link (10) forward a clip (18) from. The Clamp (18) closes an angle of approximately 45° with the longitudinal direction of the vehicle a. She has a [...] inner contour (19) and the linkingstabilizer arm serves a not shown. The stabilizer arm then via a rubber mount is seated in this collar (18). Agent a further-not shown-Clamp is annularly engaged around the rubber bearing.
[0026] Above of the transverse control arm (10) of the horseshoe-shaped is, for example, around the spring shock absorber strut (90) guided around open transverse link (50) disposed. This transverse link (50), has a L-shaped cross-sectional profile is based on two equivalent body-side joints (51) and (52) from the vehicle body. The wheel-side articulation (53) of the transverse control arm (50) is located in the zone of greatest steering wheel curvature. There a universal ball joint is arranged, into which a on the wheel support (80) fixed ball head engages.
[0027] Between of the spherical cap of the upper transverse control arm (50) and the joint ball (48) of the lower transverse control arm (10) is the wheel carrier (80) pivotably mounted. The wheel carrier (80) consists of a ring (81) for receiving of the wheel bearing, on which three cantilever arms (82-84) are integrally formed. A upwardly oriented cantilever (82) in the spherical cap of the transverse control arm carries at its free end (50) mating joint ball. A downwardly oriented shorter cantilever (83) a carrying the joint ball (48) surrounding spherical cap (86). A third cantilever (84) is rearwardly from the ring (81) from. He is a trace lever.
[0028] In the case of an accidental shortening of the front car carrying the wheel suspension, inter alia, the body-side articulation of the lower transverse control arm prevents (10) one sucked. Blocking of the chassis. In procedureprocedure procedure of the front vehicle body is the bearing block a corresponding (22) moves toward thepassenger space front wall. It the bearing sleeve is deported (23) from the on said pivot pin (11) seated rubber element (32). The bearing sleeve (23) slides on the longitudinal arm (12) along, until it engages the rearwardly widening arm (12), if necessary, also comes to bear under a self-deformation. This almost unimpeded by the landing gear can shorten the front car. This itself can apply the landing gear on the end wall of the passenger compartment relatively over a large area, without penetrating in them as bulky block.
[0029] During the bearing block (22) on the longitudinal arm (12) slides along is-provided that the bearing block in the vertical direction because of a corresponding attachment in the front car accidentally moved-of the links only insignificantly (10) due to the upwardly curved curvature in the section (13) about a by the joints (41) and (44) passing pivot axis pivot downwards. In the lower region of the suspension strut forward tilted This will, what causes a smaller deformation of the foot well in the region of the pedals. In addition impact energy is also consumed in this case, when the bearing block (22) due to the curvature as it slides along the longitudinal arm (12) about its transverse axis its Suspension distorting-pivots.
[0030] To reinforce the destruction of the impact energy can the rubber element (32) also on the pivot pin (11) is likely to be extended, wherein also the longitudinal arm (12) with one or more rubber elements or other anti-slip materials may be sheathed. In this case would also achieved during the sliding of the bearing sleeve (23) on said pivot pin (11) a further braking action.
[0031] Even the cross section can of the longitudinal arm (12) subsequent to the pivot pin (11) increases continuously be interpreted, so that the displacement force with increasing displacement path on the longitudinal arm (12) increases.
[0032] Alternatively, the parting line in the hinge (21) and between the pivot pin (11) and the rubber element (32) are laid.
[0033] in the event of a crash the rubberized bearing sleeve from sliding Then (23) having a braking on the arm (12) along.
[0034] The to the pivot post (11) subsequent arm (12) can be curved to a greater or lesser extent depending on type of steering wheel sickle-shaped. The curvature are increasing with increasing distance from the releasable joint can (21).
[0035] The place of the releasable hinge (21) can lie both in front of and behind the median transverse plane. There can be seen the front or rear hinge in the direction of travel.
[0036] also, the connection of U-stabilizer to the single wheel suspensions with the aid of the attached to the lower lateral guides at a good accidental deformation process wherein carries clips. In cases of accident chassis shift displaces the free end of the stabilizer with a easily surrounded by the clips in its rubber-mounting, so that here too a unfavourable blocking is avoided.
List Of Reference Numerals
1 center line of (13)
2 end point of (1), front
3 endpoint of (1), rear
4 line connecting the points (2) and (3) 5 length of the connecting line
6 distance, max. between (1) and (4)
10 transverse link, below
11 pivot pin
12 longitudinal arm
13 portion, bent
14 transverse arm, rear
15 transverse arm, front
18 clip
19 inner contour
21 hinge, loose bearing, pivot sleeve
22 bearing block
23 bearing sleeve
24 internal bore
25 screws
31 intermediate element
32 rubber element
33 sliding bearing sleeve
35,36 annular grooves, grooves
37 area, front
38 range, middle
39 range, rear
41 joint, fixed bearing, pivot sleeve
43 Articulation for, spring-shock absorber strut
44 bore, pivot sleeve
46 joint, at the machine
47 bore
48 joint ball
50 transverse link, above
51,52 joints, the outside-
53 hinge, at the machine
80 wheel carrier
81 ring
82 cantilever, above
83 cantilever, below
84 cantilever, laterally; trace lever
86 spherical cap
90 spring-shock absorber strut
93 fork